


116 HR 5069 IH: The Recognizing Poverty Act 
U.S. House of Representatives
2019-11-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
116th CONGRESS1st Session
H. R. 5069
IN THE HOUSE OF REPRESENTATIVES

November 13, 2019
Ms. Ocasio-Cortez (for herself, Ms. Meng, Ms. Garcia of Texas, Ms. Moore, Ms. Tlaib, Mrs. Napolitano, Mr. García of Illinois, and Ms. Lee of California) introduced the following bill; which was referred to the Committee on Education and Labor

A BILL
To require the Secretary of Health and Human Services to develop for consideration of the Congress a poverty line for purposes of the Community Services Block Grant Act, and for other purposes.
 
 
1.Short titleThis Act may be cited as the The Recognizing Poverty Act .  2.Assessment of the adequacy of the poverty line; development of poverty line (a)AssessmentThe Secretary of Health and Human Services, in collaboration with the Bureau of the Census and the Bureau of Labor Statistics, shall make a contract with the Committee on National Statistics of the National Academy of Sciences to assess the adequacy of the poverty line (as defined in section 673(2) of the Community Services Block Grant Act (42 U.S.C. 9902(2))) as a measure of the resources families need to afford basic goods and services. 
(b)Development of poverty lineThe Secretary of Health and Human Services, in collaboration with the Bureau of the Census and the Bureau of Labor Statistics, shall make a contract with the Committee on National Statistics of the National Academy of Sciences to propose a poverty guide for purposes of section 673(2) of the Community Services Block Grant Act (42 U.S.C. 9902(2)) that accounts for an up-to-date adequate family income level. Such poverty line shall be developed for reference family consisting of 2 adults and their 2 related children and shall be an amount equal to the income that would be sufficient to make ends meet, accounting for expenditures on food, clothing, shelter, utilities, new necessities such as internet, and other needs identified, modified as follows: (1)Adjusted for family size using the best available equivalence scales that consider economies of scale. 
(2)Adjusted for differences in the cost of goods and services among States, sub-State non-metropolitan areas, and metropolitan areas based on the best available data.  (3)Adjusted to account for data on levels of spending on goods and services in prior years and adjusted for cost changes from said prior years to the current year. 
(4)Increased for needs related to health insurance for family members, work expenses for the family, and child care needs for each child under the age of 13 in the family, including identification and consideration of new necessities such as internet access and funds needed to secure children’s equal educational opportunity. Notwithstanding any other provision of this subsection, the poverty line proposed under this subsection shall not be less than the poverty line then in effect under such section. (c)Required factorsFor purposes of subsection (b), the Secretary shall consider— 
(1)relevant empirical data on prevalence at various income levels of material hardships such as food— (A)insecurity, 
(B)falling behind on rent, mortgage, or utility bills, eviction or overcrowding, and  (C)experiencing homelessness or living doubled up in another person’s home, 
(2)past Lower Living Standards implemented by the Department of Labor,  (3)the supplemental poverty measure of the Bureau of the Census, 
(4)the Self Sufficiency Standards initially developed by Diana Pearce and Wider Opportunities for Women,  (5)the Census Bureau’s Survey of Income and Program Participation, and 
(6)other standards of income adequacy created by experts and public commissions.  (d)PublicationThe poverty line proposed under this section shall be updated and published annually. 

